United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 09-1902
                                    ___________

Michael J. Kriz,                         *
                                         *
              Appellant,                 *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * District of Nebraska.
12th Judicial District Board of          *
Mental Health of Box Butte County;       *
Dr. Sanat K. Roy, in his individual      * [UNPUBLISHED]
and official capacity,                   *
                                         *
              Appellees.                 *
                                    ___________

                              Submitted: February 22, 2010
                                 Filed: February 25, 2010
                                  ___________

Before MELLOY, BOWMAN, and SMITH, Circuit Judges.
                         ___________

PER CURIAM.

      Michael Kriz appeals from the order of the District Court1 granting summary
judgment to the defendants in Kriz's civil rights action. After careful de novo review,
see Mayer v. Nextel W. Corp., 318 F.3d 803, 806 (8th Cir.) (standard of review), cert.
denied, 540 U.S. 823 (2003), we reject Kriz’s arguments for reversal because the


      1
        The Honorable Joseph F. Bataillon, Chief Judge, United States District Court
for the District of Nebraska.
summary judgment record reveals no trialworthy issue as to the alleged violation of
his constitutional rights. Accordingly, we affirm.
                        ______________________________




                                        -2-